EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In claim 1, in the 5th to last line, in the phrase “cutoff voltage providing units”, 
replace “units” with --unit--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 6134300) discloses a miniaturized X-ray tube (title and abstract) comprising: a filament (29) that emits electrons when a voltage is applied (abstract); a base (19, 21-22, 40) having two filament through-holes (25, 26) for fixing the filament (29) and for connecting power to two electrodes of the filament (abstract); a cylindrical extractor (30) in contact with the base (19, 21-22, 40) and surrounding the filament (29) without being in contact with the filament (29); a body (10) that is formed of a ceramic material (col. 3:44-46), surrounds the extractor (30), and includes one end (of 10) in contact with the base (19, 21-22, 40); and a target (14) that is connected to the other end of the body (10), receives the electrons emitted from the filament (29), and emits X-rays (from 14). The prior art (e.g., US 3452232) also discloses a cutoff voltage providing unit (col. 3:28-34) configured to apply a cutoff voltage between one electrode of the extractor (18) and one of the two electrodes of the filament (19), wherein the cutoff voltage providing unit blocks the cutoff voltage (zero volts) from a time point when a voltage is applied between the two electrodes of the filament (of 19). Furthermore, the prior art (e.g., KR 10-2018-0046959 A) discloses a predetermined preheating time (par. 42). 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884